Citation Nr: 0406058	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision regarding 
the issue of entitlement to service connection for PTSD has 
been obtained.

2.  The lay evidence and military records support a finding 
of exposure to in-service stressful events.

3.  The medical evidence supports a nexus between the 
veteran's diagnosed PTSD and his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the issue of entitlement to service connection for 
PTSD, the Board is satisfied that all relevant facts 
regarding that issue have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2003).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding this 
claim is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection for PTSD

The veteran's Report of Separation issued by the military in 
November 1946 noted that his primary military occupational 
specialty (MOS) was as a general clerk and his military 
qualifications included M1 rifle marksman.  It was reported 
that he had participated in battles and campaigns in the 
southern Philippine Islands.  His decorations included the 
Philippine Independence Ribbon, Army of Occupation Medal, 
Asiatic Pacific Campaign Medal, Good Conduct Medal, 
Philippine Liberation Ribbon, and World War II Victory Medal.  
This report indicated that the veteran had not received any 
wounds in action.  

An undated military Separation Qualification Record noted the 
veteran's MOSs included basic infantry, rifleman, and general 
clerk.  This report implies that the veteran had spent 15 
months in the MOSs of infantry and riflemen prior to becoming 
a general clerk.  While this report described the veteran's 
duties as a general clerk, it failed to give any description 
of his activities as an infantryman or rifleman.  

A Department of Defense (DD) Form 215 (Correction to 
Certificate of Release or Discharge From Active Service) 
issued in August 2003 indicated that the veteran's separation 
documents should be changed to include the award of Combat 
Infantryman Badge (CIB), Bronze Star Medal, and Bronze 
Arrowhead Device.  Accompanying this form was a letter from 
the Department of the Army that noted research had revealed 
General Orders from the 163rd Infantry Regiment that awarded 
the veteran a CIB and Bronze Star Medal for his military 
service in the Philippines during World War II.  His 
participation in an amphibious landing on Jolo Island, 
Philippines in April 1945 entitled him to wear a Bronze 
Arrowhead device on his Asiatic Pacific Campaign Medal.  

The veteran's service medical records, to include his 
entrance examination of September 1944 and separation 
examination of September 1946, report no complaints, 
treatment, or diagnosis of a psychiatric disability.  In June 
1945, the veteran was seen for complaints of painful feet and 
ankles.  The diagnosis was second-degree pes cavus.  The 
service medical records indicate that the veteran at this 
time was a member of Company "I" of the 163rd Infantry 
Regiment.  A letter prepared in June 1945 by a military 
physician assigned to the Headquarters Company, 3rd 
Battalion, 163rd Infantry Regiment, it was determined that 
the veteran's pes cavus made him unsuited for further 
infantry duty and that he could not be reassigned within the 
infantry unit.

The medical evidence does not report any treatment or 
diagnosis for a psychiatric disability until the late 1990s.  
In VA outpatient records dated from 1999 to the present time, 
the veteran has consistently been diagnosed with PTSD.

The veteran was afforded a VA psychiatric examination in 
September 2001.  He reported that he had suffered with night 
sweats and nightmares about his World War II combat 
experiences since his military service.  The veteran claimed 
that his psychiatric symptoms had become worse in the last 
five to six years.  He reported that during World War II he 
participated in an amphibious assault on the Philippine 
island of Jolo with the mission to remove Japanese 
occupations forces.  It was related by the veteran that this 
amphibious assault led to three to four weeks of heavy 
fighting in which he was exposed to enemy gunfire, grenades, 
and mortars.  He then participated in operations on the 
island of Mindanao to clear out Japanese forces.  During this 
operation he was exposed to Japanese bonsai attacks.  One 
particular stressful event from this period was witnessing 
the mutilated bodies of two American soldiers that had been 
blow up by an American mine after they had left his unit to 
find Japanese Army souvenirs.  The only psychiatric diagnosis 
given was PTSD.  The veteran's psychosocial stressors 
included living alone, unemployment, and his war experiences.  

Two separate unit histories of "I" Company, 3rd Battalion, 
163rd Infantry Regiment indicated that it had participated in 
an amphibious assault on Jolo Island, Philippines in April 
1945.  This assault resulted in combat operations against 
Japanese forces from April 2 to April 11, 1945.  The 
histories indicate that the Regiment encountered heavy 
gunfire, heavy minefields, and mortar/artillery attacks 
during this operation.  On one occasion, a soldier from "I" 
Company was seriously wounded when presumably a grenade 
carried on his hip had its pin accidentally pulled out by a 
vine.  The history noted that the unit suffered a number of 
killed and wounded in action.  One of these histories 
indicated that two soldiers from "I" Company were out 
hunting Japanese souvenirs on Jolo Island on April 12, 1945 
when they were caught in a Japanese ambush.  One soldier was 
killed and the other was seriously wounded.

Another unit history noted that after combat operations on 
Jolo Island, 3rd Battalion, 163rd Infantry Regiment was 
transferred to Mindanao Island in early June 1945.  This 
history indicated that the Battalion, to include "I" 
Company, engaged in combat operations against Japanese forces 
for 14 days.  The American soldiers encountered enemy 
gunfire, mines, and mortars during these operations.  "I" 
Company was reported to have sustained two killed in action 
during these operations, but the cause of their death was not 
noted.  In a footnote, one unit history noted that as Morning 
Reports for this period are incomplete and due to a fire at 
the National Personnel Records Center, all hope was destroyed 
of identifying companies to which many casualties belonged.

In two written statements prepared by a fellow servicemember, 
this individual reported that he had served with the veteran 
in "I" Company, 3rd Battalion, 163rd Infantry Regiment.  It 
was reported that they had engaged in combat operations on 
Jolo and Mindanao Islands, Philippines during World War II.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

Based on the amended military records, the veteran was 
awarded a CIB and his noted stressors appear to be consistent 
with the combat encountered by the 163rd Infantry Regiment in 
World War II during its operations on Jolo and Mindanao 
Islands in the Philippines.  If fact, the Board finds that 
the military records available to VA since the late 1940s in 
combination with the unit histories provided in 2001 would 
warrant a finding that the stressors noted by the veteran fit 
the circumstances of his service during World War II.  
38 U.S.C.A. § 1154(b).  Therefore, his assertions of combat 
stressors are creditable and found to be verified by the 
available military records.  See Pentecost v. Principi, 16 
Vet. App. 124, 127-29 (2002).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his in-service stressors.  
However, as a layperson, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu, supra.  
Therefore, the Board must solely rely on the medical evidence 
and competent medical opinion when adjudicating these issues.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The Board finds that the medical evidence clearly establishes 
a diagnosis of PTSD and has associated this disorder with the 
veteran's military experiences during World War II.  As the 
evidence has substantiated that he did indeed experience the 
noted stressors during World War II, the grant of entitlement 
to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



